654 S.E.2d 475 (2007)
HAMBY
v.
PROFILE PRODUCTS, et al.
No. 507A06.
Supreme Court of North Carolina.
November 8, 2007.
Joseph W. Moss, Charlotte, Burley B. Mitchell, Jr., Sarah L. Buthe, Raleigh, for Profile Products.
John Alan Jones, Raleigh, for Hamby.
Gregory C. York, Charlotte, for Electric Service Group, Inc.
William H. Sturges, H. Bryan Ives, III, William G. Scoggin, Raleigh, for NCCBI and NCAI.
The following order has been entered on the motion filed on the 9th day of March 2007 by Plaintiffs to Amend Record on Appeal and Request That Court Take Judicial Notice of Public Records:
"Motion Denied by order of the Court in conference this the 8th day of November 2007."
HUDSON, J., recused.